Citation Nr: 1743279	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-06 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with dyspepsia and gastritis, with Barrett's esophagus status post duodenal ulcer. 
 
2.  Entitlement to an initial compensable rating for athlete's foot (tinea pedis).

3.  Entitlement to an initial rating in excess of 10 percent for vertigo.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from September 1983 to August 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).   

This case was previously before the Board in May 2015 when it was remanded for additional development

The Board notes the Veteran's appeal for an earlier effective date for his herpes disability is still pending at the RO and will be the subject of a later Board decision if necessary. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial rating in excess of 10 percent for vertigo is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  During the claim period the Veteran's GERD with dyspepsia and gastritis, with Barrett's esophagus status post duodenal ulcer has been manifested by objective evidence of eroded or ulcerated lesions in the antrum.   

2.  The credible and probative evidence shows that during the claim period the Veteran's tinea pedis affects less than five percent of the entire body and no exposed areas.  


CONCLUSIONS OF LAW
	
1.  The criteria for a rating in excess of 30 percent for GERD with dyspepsia and gastritis, with Barrett's esophagus status post duodenal ulcer, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.113, 4.114, Diagnostic Codes 7307, 7346 (2017).  

2.  The criteria for an initial compensable rating for athlete's foot (tinea pedis) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 38 C.F.R. § 4.118, Diagnostic Code 7813-7806 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify     was satisfied by letters in May 2009 and August 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, the RO addressed the Veteran's contention of missing documents.  The Veteran in June 2015 replied with regard to the Board's remand that he had no additional information concerning additional evidence.  The RO     also made appropriate efforts to obtain the Veteran's complete VA treatment records.  Additional treatment records were obtained and the Veteran underwent VA examinations in April 2016 which are adequate for the Board's adjudication herein.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries    v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present      and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis   of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. GERD with Dyspepsia and Gastritis, with Barrett's Esophagus Status Post Duodenal Ulcer
 
The Veteran essentially contends that his GERD with dyspepsia and gastritis,       with Barrett's esophagus status post duodenal ulcer, should be rated higher than     the 10 percent assigned and/or that additional ratings should be assigned for gastritis and/or ulcers in addition to the 10 percent currently assigned for GERD.  

As part of a VA general examination for compensation purposes in June 2009, the Veteran's upper gastrointestinal conditions were assessed.  A history was noted      of gastrointestinal conditions beginning in the 1980s, with a past peptic ulcer   treated by surgery, which had resolved the problem until January 2009 when an esophagogastroduodenoscopy (EGD) revealed duodenal bulb scarring from the old ulcer and its management, as well as gastritis, Barrett's esophagus, and H. Pylori infection.  The Veteran was noted to have then been treated for H. Pylori, as well    as begun on Nexium, which improved his condition.  However, the Veteran complained at the June 2009 examination of heartburn every day, including most recently the morning of examination.  

The June 2009 examiner reviewed stomach and distal esophagus tissue biopsy findings from February 2009 revealing, for the stomach, chronic active gastritis     and intestinal metaplasia, and H. Pylori-like microorganisms; and for the esophagus, findings consistent with reflux esophagitis. The esophagus tissue revealed no intestinal metaplasia or dysplasia.  

Upon VA examination in March 2010 the claims file was not reviewed, but a self-reported history was noted of long-standing GERD with duodenal ulcer in the past,    as well as black stools in the past and past treatment for duodenal ulcer. Multiple past EGDs were noted to have resulted in diagnoses of gastritis, Barrett's esophagus, and a hiatal hernia.  The Veteran reported current treatment with Nexium, but still having occasional heart burn, abdominal pain, and soreness.  While the Veteran also reported episodes of constipation alternating with diarrhea, he denied treatment for this and denied being diagnosed with irritable bowel syndrome (IBS).  The Veteran reported having sporadic black stools as well as frank blood, most recently with episodes of frank blood in July and October of 2009.  

The March 2010 examiner reviewed a February 2010 EGD showing erythematous gastropathy and possible short segment Barrett's esophagus, and a mild duodenal bulb deformity.  The examiner diagnosed severe GERD, as well as hiatal hernia, gastritis.  The examiner concluded that the Veteran's condition had a mild effect on feeding and toileting, but that it had no effect on any other usual daily activities.  

A June 2010 EGD report noted a few localized erosions in the antrum of the stomach.  An EGD in 2012 noted a single superficial 5 mm ulcer in the antrum.
Upon VA examination in April 2016, the claims file was reviewed.  The examiner noted the Veteran's reports of symptoms related to GERD, including dysphagia, pyrosis, arm pain, and nausea.  The Veteran reported having four or more episodes of symptoms yearly, each lasting less than one day.  The Veteran's condition was controlled with prescribed daily oral medication (Nexium or equivalent).  The examiner noted the absence of other symptoms such as esophageal stricture,    spasm, or diverticula, as well as the absence of any associated physical findings, complications, conditions, signs or symptoms.  The examiner concluded that the Veteran's esophageal condition did not impact the Veteran's ability to work.

The examiner additionally noted the Veteran's history of gastric ulcer with past endoscopies (or EGDs) performed in 2010 and 2013 confirming that diagnosis.  However, the examiner concluded that the Veteran did not have any associated clinical signs or symptoms beyond the four or more episodes of symptoms yearly attributed to the Veteran's GERD.  

The Veteran's GERD with dyspepsia and gastritis is rated under Diagnostic Code 7346 for hiatal hernia.  Under that Code, a 10 percent evaluation is assigned with two or more of the symptoms for 30 percent evaluation of less severity. A 30 percent evaluation is assigned for symptoms of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 60 percent evaluation is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114, Diagnostic Code 7346 (2017).

Under Diagnostic Code 7305 which evaluates duodenal ulcers, a mild duodenal ulcer with recurring symptoms once or twice yearly is assigned a 10 percent evaluation. A 20 percent evaluation is assigned for a duodenal ulcer that is moderation with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, or with continuous moderate manifestations. A 40 percent evaluation is assigned for a moderately severe duodenal ulcer which is less than severe but with impairment of health manifested by anemia and weight loss, or with recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year. A 60 percent evaluation is assigned for a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of a definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2017).

Under Diagnostic Code 7307, which evaluates hypertrophic gastritis (identified by gastroscope), a 10 percent evaluation is assigned for chronic hypertrophic gastritis with small nodular lesions, and symptoms.  A 30 percent evaluation is assigned for chronic hypertrophic gastritis with multiple small eroded or ulcerated areas, and symptoms. A 60 percent evaluation is assigned for chronic hypertrophic gastritis with severe hemorrhages, or large ulcerated or eroded areas. 38 C.F.R. § 4.114, Diagnostic Code 7307 (2017).

In his notice of disagreement, the Veteran contended that he should be granted a 30 percent disability evaluation for his gastritis under Diagnostic Code 7307, based on an endoscopy performed in June 2010 revealing multiple localized erosions in the antrum.  

The Veteran also then contended that a 70 percent rating should be considered under Diagnostic Code 7312. Regarding this contention, the Board notes that Diagnostic Code 7312 addresses cirrhosis of the liver, for which the Veteran is     not service connected and which is not the subject of appeal, notwithstanding some overlay in gastric signs or symptoms between gastric disorders and liver conditions.  

Upon review of the evidence and after resolving all doubt in the Veteran's favor, the Board finds that the criteria for a 30 percent rating for the Veteran's service connected GERD with dyspepsia, gastritis, and Barrett's esophagus, status post duodenal ulcer has been more nearly approximated during the course of the claim pursuant to Diagnostic Code 7307. In this regard, the Board affords the findings on EGD in 2010 and 2012 significant probative weight in showing objective findings of chronic gastritis.  In this regard, a few eroded areas were noted in the antrum in 2010, with an ulceration noted in the antrum in 2012.  Such findings more nearly approximate the criteria for a 30 percent rating under Diagnostic Code 7307.  

A higher rating is not warranted under that Code, as the evidence does not show severe hemorrhages or large eroded or ulcerated areas.  Moreover, a rating in excess of 30 percent is not warranted under Diagnostic Code 7346.  In this regard, material weight loss due has not been noted, nor has anemia, and the evidence does not reflect his disability have been productive of severe impairment of health.  Indeed, the 2010 examiner found the Veteran's condition had no significant effects on activities and only mild effects on feeding.  On the 2016 VA examination, the Veteran reported having only 4 episodes of nausea per year lasting less than one day.  

Likewise, a higher rating is not warranted under Diagnostic Code 7305, which evaluates duodenal ulcers.  Although a past history of duodenal ulcer and scarring of the bulb was noted, an active duodenal ulcer has not been shown.  

Finally, although the Veteran has several gastric disabilities, under governing law, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, are not be combined with one another. 38 C.F.R. §§ 4.14, 4.113, 4.114 (2017).  Rather, a single evaluation is to be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation. 38 C.F.R. § 4.114 (2017).  In this case, the overall severity of the disability does not reflect that elevation to the next higher rating is warranted.  As noted above, the 2010 examiner found the Veteran's condition had no significant effects on activities and only mild effects on feeding and on the 2016 VA examination, the Veteran reported having only 4 episodes of nausea per year   lasting less than one day. 

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his GERD with dyspepsia, gastritis, and Barrett's esophagus status post duodenal ulcer.  Accordingly, the Board finds that the preponderance of the evidence is against         a rating in excess of the 30 percent being assigned herein.  

B. Tinea Pedis

The Veteran contends that his tinea pedis is symptomatic and therefore warrants a compensable rating.  

The Board has considered applicable ratings, and finds that the tinea pedis is appropriately rated under Diagnostic Code 7813 for dermatophytosis, specifically tinea pedis.  That rating code informs that the condition is to be rated under the applicable code for disfigurement of the head, face, or neck, the codes for scars,    or the code for dermatitis.  38 C.F.R. § 4.118, Diagnostic Code 7813. Because the Veteran's condition does not affect the head, face, or neck, and is not manifested    by disfiguring or otherwise disabling scars, the condition is appropriately rated as dermatitis, under Diagnostic Code 7806.  

Under Diagnostic Code 7806 (dermatitis or eczema), a 0 percent rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or with the need for intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs  for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where the area of involvement is 20 to 40 percent of    the entire body or 20 to 40 percent of exposed areas; or with a need for systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period. The highest (60 percent) rating requires involvement of more than 40 percent of    the entire body or more than 40 percent of exposed areas, or with the need for constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs in the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

On examination in September 2009, a scaly hyperpigmented rash around the toes and clefts were noted.  It was noted that the condition involved no exposed areas and less than five percent of total body area. The examiner noted there were no systemic symptoms.  No skin abnormalities were noted on a February 2010 general VA examination.

The Veteran was afforded a new VA examination in April 2016 addressing his tinea pedis.  The claims file was reviewed and a history of tinea pedis since 1988 was noted. The examiner observed that the Veteran saw a podiatrist once in the past 12 months with a diagnosis assigned of chronic tinea pedis, though no medication was prescribed.  The examiner further noted that the Veteran was not currently using any medication for the condition, and specifically noted that the Veteran did not have systemic manifestation of the condition.  Rather, upon physical examination, the condition was found to affect less than five percent of total body area and no exposed areas.  Observed affected areas consisted of discoloration of skin between the toes and scaling of skin on the plantar aspect of both feet.  The examiner found no impact of the condition on the Veteran's ability to work. 

The findings upon the April 2016 examination, of a localized skin condition limited to the feet, is consistent with prior treatment and examination records over the course of claim.  

In this case, for the entire appeal period the Veteran's tinea pedis has not been shown to affect five percent or more of the entire body or any exposed areas,       and has not been shown to require more than topical therapy at any time, with        no showing of the condition requiring systemic therapy or corticosteroids or immunosuppressive drugs.  Accordingly, the preponderance of the evidence is against a compensable rating for the Veteran's tinea pedis for the entire rating period.  

In reaching the above conclusions, the Board has considered the applicability of     the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.



ORDER

A rating higher than 10 percent for GERD with dyspepsia and gastritis is denied.

A compensable rating for tinea pedis is denied.


REMAND

The Board finds the Veteran's claim for an increased rating for vertigo requires additional development. 

The Board notes that testing for vestibular disorders to account for his vertigo symptoms has been negative.  In an August 2013 private treatment report, testing for vestibular disorders was negative and he was noted to ambulate without difficulty and without obvious unsteadiness.  The physician noted that based on   that examination, the Veteran does not have positional vertigo.  The physician stated the Veteran's symptoms and episodes are fairly classic for an atypical migraine presentation.  In furtherance of the claim, remand is warranted for                a migraine examination to address whether his vertigo symptoms are more appropriately ratable as an atypical migraine.    

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any providers who have treated him for migraine headaches or vertigo during the pendency of his vertigo claim, and to supply necessary authorizations to obtain any relevant records.  Undertake this records development if authorizations are provided. These requests and any replies received should be annotated in the record, and the Veteran should be   notified of such. 

2.  Obtain and associated with the record any VA treatment records from June 2016 to the present.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA migraine examination to assess his vertigo symptoms as an   atypical migraine. The nature and extent of vertigo    should also be addressed. The Veteran's claims file   should be reviewed by the examiner in conjunction         with the examination.  Any medically indicated tests should be accomplished and the results reported. If the Veteran has a migraine disorder distinct from the atypical migraines manifested by vertigo, the examiner should 
state such and attempt to differentiate the symptomatology.

4.  If the benefit sought on appeal remains denied, the Veteran should be furnished a Supplemental Statement     of the Case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


